DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan B. Dix on 11/23/2021.
The application has been amended as follows: 
Claim 1, line 21 “an associated opening.” is replaced with --an associated opening; and a second seam coupled to and extending between the first panel and the second panel, the second seam being aligned with the first seam and extending from the lower edge of the second panel toward the first seam such that the pouch mimics the pair of pockets.--
Claim 15 is CANCELLED.
Claim 16, line 1, “claim 15” is replaced with –claim 1--,
Claim 18, line 22, “an associated opening.” is replaced with --an associated opening; and a second seam coupled to and extending between the first panel and the second panel, the second seam being aligned with the first seam and extending from the lower edge of the second panel toward the first seam such that the pouch mimics the pair of pockets.—
CLAIMS 1-12, 14, and 16-19 are ALLOWED.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art references are Hodges (US 10307305 B1), Mastracci (US 20160256312 A1), Higgins (US 20080148769 A1), and Lee (KR 200485040 Y1).
Hodges teaches a user wearable urinal bag concealment device as claimed with the exception of the pouch is configured to position a urinal bag, and the user would utilize the urinal bag for collecting urine; and a first seam coupled to and extending between the first panel and the second panel, the first seam extending perpendicularly from the upper edge of the second panel toward a lower edge of the second panel, the first seam having a length less than a length from said upper edge of said second panel to said lower edge of said second panel such that the pouch mimics a pair of pockets with each pocket having an associated opening, and a second seam coupled to and extending between the first panel and the second panel, the second seam being aligned with the first seam and extending from the lower edge of the second panel toward the first seam such that the pouch mimics the pair of pockets.
Mastracci teaches a pouch is configured for positioning a urinal bag, and the user would utilize the urinal bag for collecting urine.
Lee teaches a first seam coupled to and extending between the first panel and the second panel, the first seam extending perpendicularly from the upper edge of the second panel toward a lower edge 
Higgins teaches a pocket comprising a bottom seam coupled to and extending between the first panel and the second panel. 
However, ordinary skill in the art would not have motivation to combine the device of Hodges, as modified by Mastracci and Lee, to incorporate the teachings of Higgins and provide a second seam because it would destroy the intended operation and function of Hodges, Mastracci and Lee. Therefore, Claims 1-12, 14, and 16-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         
/KAI H WENG/               Examiner, Art Unit 3781